DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the conditional statement “if a signal is to be evaluated” is unclear because it is not clear whether the condition precedent is met or not in order to perform the function. (See MPEP 2111.04).
In claim 1, line 5, what is “the envelope of the signals”
Claims 2-13 are also rejected for incorporating the deficiencies of their base claim.
Claim 1 recites the limitation "the envelope of the signals" in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemann et al. (U.S. Pub No. 20150091718) in view of Freienstein et al. (DE 10 2006 040653).
Regarding claims 1, 12, 13, Niemann et al. disclose (at paragraph 0044-0045) an electronic device, non-transitory computer readable medium and a method for detecting the application of scratches and/or bumps to a vehicle using at least one impact sound sensor mounted to the vehicle, wherein signals which are output by the acceleration sensor are monitored and analyzed by an electronic device, the method comprising:  analyzing the envelope of the signals (e.g. the amplitude maximum and the decay time), determining if a signal is to be evaluated based on the envelope analysis (for example distinguishing between elastic and plastic deformation; paragraph 0043, 0044); and if the signal is to be evaluated, evaluating the signal on the basis of a duration and a frequency of the signal (See “signal length” paragraph 0025 and filtered paragraph 0040 first sentence), wherein the signals are evaluated in a plurality of frequency bands which are respectively filtered out from the total bandwidth of the signal. Though Neimann et al. disclose an impact sound sensor, it fails to specifically disclose using at least one acceleration sensor mounted to the vehicle. 
In an analogous art Freieinstein et al. disclose the acceleration sensors (See paragraph 0003) the impact sensors are considered as acceleration sensors. Therefore it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the impact sensor of Neimann et al. with the acceleration sensor of Freieinstein et al. in order to better evaluate the signal from the acceleration sensor system.
Regarding claims 2-11,  Niemann et al. disclose the signals are classified into long and short (paragraph 0041) ; the signals are classified into categories and the categories comprising no event, scratch (long time paragraph 0041), bump without damage (paragraph 0043) and bump with damage (paragraph 0044, based on amplitude); decay (paragraph 0024). Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Niemann with the system of Frieienstein et al. to classify and evaluate the signals for an improved diagnosis detection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661